
	
		II
		109th CONGRESS
		2d Session
		S. 2749
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 4, 2006
			Mr. Brownback (for
			 himself, Mr. Kyl, and
			 Mrs. Hutchison) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To update the Silk Road Strategy Act of
		  1999 to modify targeting of assistance in order to support the economic and
		  political independence of the countries of Central Asia and the South Caucasus
		  in recognition of political and economic changes in these regions since
		  enactment of the original legislation.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Silk Road Strategy Act of
			 2006.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title;
				table of contents.
					Sec. 2. Definitions.
					TITLE I—United States policy toward countries in Central Asia and
				the South Caucasus
					Sec. 101. Relationship between the United States and the
				countries of Central Asia and the South Caucasus.
					Sec. 102. Protecting United States business abroad.
					TITLE II—Protection and promotion of United States interests in
				Central Asia and the South Caucasus
					Sec. 201. Relationships between the United States and the
				countries of Central Asia and the South Caucasus since passage of the Silk Road
				Strategy Act of 1999.
					Sec. 202. United States interests in the countries of Central
				Asia and the South Caucasus.
					Sec. 203. Sense of Congress on safeguarding of United States
				interests in the countries of Central Asia and the South Caucasus.
				
			2.DefinitionsIn this Act:
			(1)Central asia
			 and the south caucasusThe
			 term Central Asia and the South Caucasus means the area including
			 the countries of Afghanistan, Armenia, Azerbaijan, Georgia, Kazakhstan,
			 Kyrgyzstan, Tajikistan, Turkmenistan, and Uzbekistan.
			IUnited States policy toward countries in
			 Central Asia and the South Caucasus
			101.Relationship between
			 the United States and the countries of Central Asia and the South
			 Caucasus
				(a)In
			 generalThe United States has
			 significant long-term interests in the countries of Central Asia and the South
			 Caucasus. These interests concern security, economic development, energy, and
			 human rights. Accordingly, it is the policy of the United States to seek
			 political and economic stability in the social development of, and cooperative
			 relationships with, the countries of Central Asia and the South Caucasus,
			 including by providing assistance in accordance with the Foreign Assistance Act
			 of 1961 (22 U.S.C. 2151 et seq.).
				(b)Democracy,
			 tolerance, and the development of civil societyIt is the policy of the United States to
			 promote independent, democratic government and the protection of human rights,
			 tolerance, and pluralism in Central Asia and the South Caucasus within the
			 overall framework of United States national interests, including the global war
			 on terrorism, counterproliferation efforts, the fight against extremism and
			 ethnic and religious fanaticism, and energy security.
				(c)Conflict
			 resolutionIt is the policy
			 of the United States to aid in the resolution of ethnic, religious, interstate,
			 and intraregional conflicts and to support political, economic, and security
			 cooperation in Central Asia and the South Caucasus in the interest of fostering
			 regional stability, development of the rule of law, cooperation based on free
			 markets supported by strong institutions, and economic interdependence.
				(d)Economic
			 assistanceIt is the policy
			 of the United States to reduce poverty in Central Asia and the South Caucasus
			 through economic growth, promoting sustainable development through private
			 investment in all economic sectors, including agriculture, education, private
			 sector development, and capacity-building.
				(e)Development of
			 infrastructureIt is the
			 policy of the United States to aid in the development of infrastructure in
			 Central Asia and the South Caucasus for energy and energy transit,
			 communications, transportation, and health and human services.
				(f)Defense and
			 border control assistanceIt
			 is the policy of the United States to assist the countries of Central Asia and
			 the South Caucasus in developing indigenous defense capabilities, securing
			 borders, and implementing effective controls to prevent the proliferation of
			 materials related to weapons of mass destruction and trafficking in
			 conventional weapons, persons, and narcotics.
				102.Protecting United
			 States business abroadConsistent with the purposes of the Overseas
			 Private Investment Corporation, it is the policy of the United States to
			 promote and protect the interests of United States businesses and investments
			 in Central Asia and the South Caucasus.
			IIProtection and promotion of United States
			 interests in Central Asia and the South Caucasus
			201.Relationships
			 between the United States and the countries of Central Asia and the South
			 Caucasus since passage of the Silk Road Strategy Act of 1999
				(a)In
			 generalSince the enactment
			 of the Silk Road Strategy Act of 1999 (22 U.S.C. 2296 et seq.), significant
			 changes have occurred to the political, economic, and security conditions in
			 Central Asia and the South Caucasus, requiring modifications to United States
			 policy toward the countries in the region in order to protect and promote
			 United States interests.
				(b)FindingsCongress makes the following
			 findings:
					(1)Since September 11, 2001, the need for
			 mutually beneficial security cooperation between the United States and the
			 countries of Central Asia and the South Caucasus has grown, while the United
			 States has come to view democratization of the countries in the region as
			 essential to enhanced security.
					(2)Such development features popular
			 sovereignty, institutional checks and balances, and a vibrant civil society.
			 These in turn require a civil administration that is competent, honest,
			 respectful of citizens’ rights, and sensitive to the needs of a market
			 economy.
					(3)The liberation of Afghanistan from Taliban
			 misrule and the new course in Afghanistan toward political and economic
			 openness make possible the country’s reintegration into Central Asia.
					(4)The ouster of the Taliban from Afghanistan
			 has diminished threats to that country's neighbors in Central Asia, allowing
			 for accelerated progress toward democracy, open economies, and the rule of law
			 across the region. Afghanistan’s embrace of popular sovereignty and political
			 pluralism demonstrates the universal applicability of these values.
					(5)The Governments of Azerbaijan and
			 Kazakhstan, which have contributed to United States military deployments in
			 Iraq, Afghanistan, and Kosovo, are key United States partners in
			 diversification of energy sources and transportation routes, enhancing and
			 contributing to United States energy and security interests.
					(6)In recognition of global and regional
			 threats to stability, prosperity, and democracy in Afghanistan, including
			 terrorism, political-religious extremism, and production and trafficking of
			 narcotics, and in recognition of Afghanistan’s geographic location and cultural
			 and historical identity, Afghanistan should be considered to be among the
			 countries of Central Asia, and not separate from them.
					(7)In recognition of security cooperation from
			 the Government of Kazakhstan, including deployment of the Kazakhstan contingent
			 in Iraq, progress toward a market economy, United States business participation
			 in energy and infrastructure development in Kazakhstan, and an ongoing
			 Government of Kazakhstan policy of ethnic and religious tolerance, a
			 relationship with Kazakhstan is of high importance to the United States.
					(8)The 2003 Rose Revolution in Georgia, the
			 2004 Orange Revolution in Ukraine, and the 2005 Tulip Revolution in Kyrgyzstan
			 demonstrate the essentialness of steady progress toward democracy and the rule
			 of law. While these revolutions resulted in the ouster of corrupt and
			 ineffective regimes by largely peaceful protest movements, the long-term
			 interests of security, stability, good governance, and economic growth are
			 better served by evolutionary democratization.
					(9)Relations between the United States and the
			 Republic of Kyrgyzstan are of great importance, in particular in view of the
			 democratic developments in that country and in light of the location of a
			 United States military base at the Manas Airport near Bishkek,
			 Kyrgyzstan.
					(10)The President of Turkmenistan, Saparmurat
			 Niyazov, engages in persistent gross violations of human rights, including the
			 suppression of democratic and religious freedoms, brutality, and leads a
			 government that lacks accountability and rejects the rule of law.
					(11)There has been a deterioration of
			 democratic freedoms, rule of law, norms of democracy, and human rights in
			 Uzbekistan, as well as a deterioration of relations between the Governments of
			 the United States and Uzbekistan.
					(12)The President of Uzbekistan, Islam Karimov,
			 engages in continued gross violations of human rights, including the killing of
			 hundreds of protestors at a rally in Andijan in 2005.
					(13)The pressing need for diversification of
			 energy resources makes access to Central Asian and Caspian Sea oil and gas
			 resources a high energy security priority of the United States.
					(14)The dangerous and destabilizing policy
			 statements of the President of the Islamic Republic of Iran, Mahmoud
			 Ahmadinejad, and actions by the Islamic Republic of Iran in the area of nuclear
			 power, including uranium enrichment, threaten international security in general
			 and regional security in Europe and Asia in particular.
					202.United States
			 interests in the countries of Central Asia and the South CaucasusCongress makes the following
			 findings:
				(1)The economic and political stability of the
			 countries of Central Asia and the South Caucasus has a direct impact on United
			 States interests.
				(2)Stability, democratic development,
			 protection of property rights, including mineral rights, and rule of law in
			 countries with valuable energy resources and infrastructure, including
			 Kazakhstan, Azerbaijan, and Turkmenistan, are important to safeguard United
			 States energy security.
				(3)Preventing any other country from
			 establishing a monopoly on energy resources or energy transport infrastructure
			 in the countries of Central Asia and the South Caucasus that may restrict
			 United States access to energy resources is important to the energy security of
			 the United States and other consumers of energy in the developed and developing
			 world.
				(4)Extensive trade relations with the
			 energy-producing and energy-transporting states of Central Asia and the South
			 Caucasus will enhance United States access to diversified energy resources,
			 thereby strengthening United States energy security, as well as that of energy
			 consumers in developed and developing countries.
				(5)Stability in the countries of Central Asia
			 and the South Caucasus is important to the security interests of the United
			 States.
				(6)In order for the United States to maintain
			 bases for its troops in the proximity of the military conflicts in Afghanistan
			 and Iraq, the United States should seek to maintain good relations with the
			 countries of Central Asia and the South Caucasus.
				(7)It is in the interest of the United States
			 and the global war on terror for the United States to maintain friendly
			 relations with Muslim states in Central Asia and the South Caucasus that
			 promote democracy, open economies, and the rule of law in the region.
				(8)It is in the interest of the United States
			 to make any and all efforts to prevent the proliferation of materials for
			 weapons of mass destruction and the trafficking in narcotics and persons, much
			 of which can be attributed to porous borders and insufficient security between
			 the countries of Central Asia and the South Caucasus.
				203.Sense of Congress on
			 safeguarding of United States interests in the countries of Central Asia and
			 the South Caucasus
				(a)Promotion of
			 democracy, tolerance, and the development of civil societyIt is the sense of Congress that political
			 legitimacy is founded upon popular sovereignty and is critical to stability,
			 that key components of political legitimacy are regular elections, and that the
			 United States Government should engage in the following programs and activities
			 designed to promote democracy, tolerance, and the development of civil society
			 in Central Asia and the South Caucasus:
					(1)Support for free and fair elections,
			 including the formation of election bodies that are broadly representative of
			 the political spectrum and the maintenance of equal conditions for candidates
			 and parties.
					(2)Instruct the United States delegation to
			 the Organisation for Security and Cooperation in Europe (OSCE) and to other
			 international bodies to resist efforts by some member states to undercut the
			 role of OSCE election monitoring conducted by the Office for Democratic
			 Institutions and Human Rights (ODIHR) and to aggressively promote the role of
			 independent and local election monitors.
					(3)Support for the development of independent
			 media outlets, including print, radio, television, and Internet, and the
			 provision of authoritative news and a broader range of media options than is
			 currently available.
					(4)Support for satellite television
			 broadcasting into Uzbekistan, Turkmenistan, and Iran in the native languages of
			 these countries through Radio Freedom/Radio Liberty, Radio Farda, Al Alam, and
			 independent radio and television broadcasters in the United States and Europe,
			 including in the languages of Azerbaijani, Pashtun, Persian, Uzbek, and
			 Turkmen, specifically to inform the populations in those countries of the ideas
			 and values of freedom, democracy, and human rights and development issues
			 relating to their diasporas in the United States.
					(5)Assistance in the establishment of regional
			 academic programs to train civil servants in modern systems and principles of
			 good governance, including the rule of law, transparency, conduct of elections,
			 respect for citizens’ rights, and the needs of a market economy.
					(6)Support for the establishment of reputable
			 think tanks, independent public policy research organizations, and centers for
			 strategic and economic studies in the countries of Central Asia and the South
			 Caucasus.
					(7)Support for the development of separation
			 of powers, specifically the emergence of independent legislative and judicial
			 branches of government.
					(b)Conflict
			 resolutionIt is the sense of
			 Congress that the United States Government should engage in the following
			 programs and activities designed to promote conflict resolution in Central Asia
			 and the South Caucasus:
					(1)Active assistance in the resolution of
			 regional conflicts and the removal of impediments to cross-border
			 commerce.
					(2)Recognizing that China and Russia are
			 neighbors and regional powers of Central Asia and, in the case of Russia, of
			 the South Caucasus, and that those countries have in the past taken steps at
			 odds with United States security interests, such as in the case of curbing the
			 United States military presence in Uzbekistan, the continuation and expansion
			 of a strategic dialogue with Russia and China, including United States
			 participation as an observer in the Shanghai Cooperation Organization (SCO) for
			 the purpose of promoting stability and security in the region.
					(3)Acknowledgment of the importance of
			 maintaining peace in the Caspian region for the prosperity and long-term
			 stability of the countries in greater Central Asia, including calling on the
			 Caspian littoral nations, including Iran, to step up maritime border
			 delineation and demilitarization efforts, making the Caspian Sea a zone
			 characterized by peace and cooperation.
					(4)Encouragement of conflict settlement in the
			 South Caucasus to further increase trade, specifically by supporting the
			 restoration, expansion, and usage of the railroad through the Georgian region
			 of Abkhazia, the highway through the Georgian region of South Ossetia, and the
			 Road of Peace through the Azerbaijani region of
			 Nagorno-Karabakh.
					(5)Calling on the Governments of Azerbaijan
			 and Turkmenistan to resolve the outstanding debt issue, which is hindering
			 cross-border cooperation and development, and to jointly develop the Kyapaz
			 (Serdar) disputed offshore oil field, which would contribute to the peace and
			 stability of the Caspian region.
					(6)Calling on the governments of the five
			 littoral states of the Caspian Sea, Russia, Azerbaijan, Iran, Turkmenistan, and
			 Kazakhstan, to establish a legal order demarcating the seabed and its resources
			 based on a national sector regime, one that goes beyond the Iranian-Soviet
			 treaties of 1921 and 1940, which defined rules for shipping and fishing, but
			 not for oil and gas exploration and development.
					(7)Assistance in the removal of legal and
			 institutional barriers to continental and regional trade and harmonization of
			 border and tariff regimes, including improved mechanisms for transit through
			 Pakistan to Afghanistan and other countries in Central Asia, and the
			 recognition of Turkey as a crucial energy transit and consumer country, vital
			 for the successful development of large-scale energy infrastructure and
			 cross-border projects.
					(c)Economic
			 cooperation and international tradeIt is the sense of Congress that the United
			 States Government should engage in the following programs and activities
			 designed to promote economic cooperation and international trade with countries
			 in Central Asia and the South Caucasus:
					(1)Assistance in accelerating the broad and
			 equitable privatization of state enterprises in a manner that does not promote
			 oligarchical rule and the deregulation of national economies in a manner that
			 allows equal access to nonresident companies to privatization
			 procedures.
					(2)Expansion of activity under the Trade and
			 Investment Framework Agreement (TIFA), including reducing barriers to trade and
			 investment, protection of workers’ and property rights, fostering an
			 environment of transparency and predictability, encouraging private sector
			 growth and foreign and domestic investment, and removing impediments to
			 increased intraregional trade and investment, particularly with respect to
			 Afghanistan.
					(3)Support for the completion of the review
			 process of the Export-Import Bank of the eligibility of countries in the region
			 for financing under the Export-Import Bank Act of 1945 (12 U.S.C. 635 et
			 seq.).
					(4)The facilitation of greater access for
			 Afghanistan and other countries of the South Caucasus and Central Asia to loans
			 from the Export-Import Bank.
					(d)Economic
			 reformIt is the sense of
			 Congress that the United States Government should engage in the following
			 programs and activities designed to promote economic reform in Central Asia and
			 the South Caucasus:
					(1)Promotion of structural reforms in
			 financial and banking institutions that increase transparency and efficiency
			 and enhance macroeconomic stability.
					(2)Promotion of the development of the
			 Trans-Caspian Oil and Gas Pipelines (TCOP/TCGP), while encouraging the
			 Governments of Azerbaijan, Kazakhstan, and particularly Turkmenistan to improve
			 their business climate and investor confidence by fully disclosing their
			 internationally audited hydrocarbon reserves.
					(3)In light of greatly increased revenues from
			 energy exports and the related dangers of macroeconomic instability and
			 economic overheating, the establishment of a bank, the Caspian Bank of
			 Reconstruction and Development (CBRD), where excess revenues can be funneled to
			 infrastructure development projects in the region, and the tasking of the
			 Export-Import Bank and the Overseas Private Investment Corporation with
			 assisting in setting up and operating the bank.
					(4)Support for countries in the region seeking
			 qualification for Millennium Challenge Account (MCA) funds, including
			 assistance in achieving necessary further reforms, recognizing that while
			 Armenia and Georgia have qualified and signed compacts with the Millennium
			 Challenge Corporation, other advanced economies of the region, such as
			 Azerbaijan, Kazakhstan, and Kyrgyzstan, should be aided with more rapid
			 improvement of their rankings to become first threshold and then
			 candidate countries for purposes of such assistance.
					(5)Support for countries in the region seeking
			 accession to the World Trade Organization (WTO), furnishing assistance to
			 facilitate economic reform for countries in the region, and extension of
			 unconditional and permanent nondiscriminatory treatment (permanent normal trade
			 relations treatment) to countries in the region, especially to Azerbaijan and
			 Kazakhstan.
					(6)Encouraging governments of countries in
			 Central Asia and the South Caucasus and United States businesses operating in
			 the region to adhere to the Extractive Industries Transparency Initiative
			 (EITI), and in recognition that Azerbaijan, Kazakhstan, and Kyrgyzstan have
			 joined the EITI initiative, encouraging other countries of the region to follow
			 suit.
					(7)In conjunction with increasing transparency
			 of energy-related payments and revenues by the governments of, and companies
			 in, the Central Asia and South Caucasus region, encouraging geological data on
			 all energy resources and assets in the region to be made available to better
			 understand remaining reserves, which would stabilize the global energy
			 markets.
					(8)Promotion of antimonopoly initiatives,
			 particularly to diversify transportation routes for hydrocarbon and electric
			 energy, and promotion of competition in these sectors.
					(e)Infrastructure
			 developmentIt is the sense
			 of Congress that the United States Government should engage in the following
			 programs and activities designed to promote infrastructure development in
			 Central Asia and the South Caucasus:
					(1)Assistance in the development of the
			 infrastructure necessary for communications, transportation, education, health,
			 and energy and trade on an east-west axis in order to build strong
			 international relations and commerce between the countries in the South
			 Caucasus and Central Asia region and the Euro-Atlantic community.
					(2)Support for activities that promote the
			 participation of United States businesses and investors in the planning,
			 financing, and construction of infrastructure for communications,
			 transportation, and trade, including aviation, highways, railroads, port
			 facilities, shipping, banking, insurance, telecommunications networks, and gas
			 and oil pipelines.
					(3)Support for the development of physical
			 infrastructure for continental and regional trade, including the completion of
			 the crucial core road system in Afghanistan, the linking of other regional
			 roads with the road system, and working with other donors to complete east-west
			 and north-south transport corridors in the region.
					(4)Support for the addition of a crucial rail
			 link in Kazakhstan from Almaty to the port city of Aktau, which would allow
			 tankers and cargo ships to transport crude oil and other goods across the
			 Caspian to Baku, and from there to Europe through Georgia and Turkey; this
			 east-west corridor, which is already partially financially supported by the
			 European Union within the Transport Corridor Europe-Caucasus-Asia (TRACECA)
			 initiative, would greatly increase and accelerate cargo and container traffic
			 across the Caspian Sea and from the greater Central Asian region.
					(5)Support for the construction of energy
			 transit infrastructure, including the Trans-Caspian Oil Pipeline (TCOP) in
			 Kazakhstan, from Aktau to Baku, which would carry oil from the Karachaganak
			 field, and the Trans-Caspian Gas Pipeline (TCGP), from Turkmenistan or
			 neighboring areas of Kazakhstan to Baku, which would carry natural gas.
					(f)Defense and
			 border control assistanceIt
			 is the sense of Congress that the United States Government should support
			 regionwide initiatives in Central Asia and the South Caucasus to train and
			 coordinate border control, law enforcement, and security forces between
			 contiguous countries.
				(g)Additional
			 mechanisms for implementation of this Act and achievement of its
			 objectivesIt is the sense of
			 Congress that the United States Government should, for the purpose of further
			 implementing, and achieving the objectives of, this Act, promote and support
			 establishment of one or more of the following:
					(1)A Silk Road Advisory Board, which would
			 include experts with the necessary contacts and expertise in the region in
			 sectors such as sustainable agricultural development, oil and gas extraction,
			 energy transportation infrastructure planning and construction, democratic
			 development, banking, finance, and legal reform.
					(2)A specialized private sector energy
			 consultancy, tasked with coordinating business community projects and promoting
			 investment opportunities in trade as well as infrastructure for the production,
			 transportation, and refining of energy and petrochemicals.
					(3)An annual conference of the sponsors and
			 beneficiaries of assistance provided pursuant to this Act to be held in
			 conjunction with the annual United Nations Economic Council of Europe (UNECE)
			 Energy Security Forum, which seeks to promote the security of energy supplies
			 for all members of the Economic Council of Europe through well-balanced
			 networks of energy transportation infrastructure, improvements in sustainable
			 energy technology and efficiency, and through the integration of legal
			 standards for transparent energy extraction, transportation, and
			 pricing.
					
